Citation Nr: 1538098	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-12 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee condition, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and Y.T.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from October 1980 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

In May 2012 and January 2014, the Board remanded the Veteran's claim for further development.  

A November 2014 Board decision denied the Veteran's claim.  The Veteran filed a notice of appeal to the Court of Appeals for Veterans Claims (Court).  A July 2015 order of the Court granted a joint motion by the parties to vacate the Board decision and remand the claim for further appellate review.  This matter is now returned to the Board for further appellate review.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran served on active duty from August 1976 to August 1980, and from October 1980 to October 1996.  He claims that he has a right knee condition due to a documented June 1990 twisting injury in service, and he has asserted experiencing right knee problems since service.  See, e.g., VA examination report, September 2012; Brief, August 2015.

In the alternative, he asserts that he has a right knee condition that was caused or aggravated by his service-connected left and right ankle disabilities.  See, e.g., VA examination report, September 2012; Brief, August 2015.

The Board acknowledges an October 2009 VA examination reflecting no current disability, an August 2010 VA examination reflecting the opinion that diagnosed right knee strain was less likely as not caused by or a result of his service-connected ankles, an October 2011 VA medical opinion which in part reflected that the right knee condition was not aggravated by his ankle disability, and a September 2012 VA examination report reflecting the examiner was unable to provide an opinion without resorting to mere speculation.

A March 2014 VA examination report reflects the VA examiner opined that the Veteran's right knee condition was less likely than not related to service, reasoning in part that the Veteran's knee was normal at his separation examination, recent x-rays were normal, and citing a post-service intercurrent strain injury in 2009.  The examiner further opined that the Veteran's right knee condition is less likely than not secondary to his bilateral ankle disabilities, reasoning in part that there was no evidence of any significantly altered gait enough to impact his right knee condition.  The examiner further reasoned that there was no leg length discrepancy that would cause the left ankle disability to affect his right knee.  The examiner also addressed the Veteran's testimony that at times his ankles give out and cause him to jar his legs, which the examiner opined would cause acute injuries and not degenerative changes.

The bases for the joint motion for remand by the parties are in part: (1) the fact that both the September 2012 and March 2014 VA examiners did not assume that the Veteran experienced continuity of symptomatology since service, which the Board noted in its January 2014 remand that it found it to be credible, and competent, and (2) the March 2014 VA examiner cited to medical literature providing "[t]here is no clear evidence to suggest an injury to one lower extremity would have any significant impact on the opposite uninjured limb unless the injury resulted in major muscle or nerve damage causing a partial or complete paralysis of the damaged leg."  The joint motion argues that the Veteran is service-connected for both ankles, not just his left ankle.  Moreover, the Board acknowledges, as pointed out by the Veteran's representative in his recent brief, that the medical literature also pertains to an "uninjured" limb, whereas the Veteran in fact incurred an in-service knee injury.  

In light of the above, the Board finds that this matter should be remanded for a new VA medical opinion to clarify whether the Veteran's right knee condition is related to his active service, including the June 1990 injury, or in the alternative whether it was caused or aggravated by his service-connected left and/or right ankle disability.  

Also, the joint motion cited to the fact that it appeared certain records from Patrick AFB may be missing from the claims file.  The joint motion noted that the Veteran's September 2010 Form 21-4142 identified treatment at Patrick AFB for his right knee in the "1990s," and also treatment for an unrelated back condition in March 2010.  The joint motion acknowledged that post-service treatment records were received from Patrick AFB dated from March 2010 to April 2010 relating to the Veteran's back condition, but noted that further administrative development was required to ensure there were no outstanding, post-service treatment records from Patrick AFB relating to the Veteran's right knee condition.  

Accordingly, the case is REMANDED for the following action:

1.  Request records of treatment of the Veteran at Patrick Air Force base from that facility and any other appropriate source as follows:

a.  from January 1990 to October 1996 as a service member; and 

b.  from October 1996 as a military retiree.

All attempts to fulfill this development should be documented for the record.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  After the above development has been completed, obtain a VA medical opinion to clarify whether it is "at least as likely as not" (a 50-50 probability) that the Veteran's right knee condition, including the strain diagnosed on VA examination in August 2010, is related to his active service, including the June 1990 twisting injury.  

To avoid further remand, the examiner should explicitly acknowledge in the medical opinion that the Veteran's reported continuity of symptomatology since service has been conceded.

Also, whether the right knee disability, including the strain diagnosed in August 2010, was at least as likely as not caused or due to either his service-connected left or right ankle disabilities.  

Finally, whether it was at least as likely as not aggravated (i.e., worsened) beyond the natural progress either by his service-connected left or right ankle disabilities.  If aggravation is found the
examiner should address the following medical issues
 (1) the baseline manifestations of the Veteran's right
knee disability found prior to aggravation and (2) the
increased manifestations which in the examiner's
opinion, are proximately due to service-connected
disability of the ankles.  

In providing these opinions, the examiner should consider the Veteran's testimony on p. 15 of the hearing transcript that he walks differently due to ankle pain because if his ankles give out he jars his back and legs.  See also August 2015 written argument from the representative.  The VA examiner's attention is also directed to the altered gait noted on VA examination in October 2009 and August 2010.

The electronic VBMS and Virtual VA files should be made available to the examiner for review, and a review of such should be noted by the examiner in the report.  

Any opinion must be accompanied by a complete rationale.  

It is noted that medical literature discussed in the March 2014 VA examination report (Symptoms in the Opposite or Uninjured Leg, Discussion Paper Prepared for the Workplace Safety and Insurance Appeals Tribunal, August, 2005, by Ian J. Harrington, M.D.), however, the Veteran injured and is service-connected for disabilities of both ankles.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

